                Case 19-12220-KBO              Doc 81       Filed 11/12/19        Page 1 of 2



                         IN THE UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF DELAWARE


In re:                                                    ) Chapter 11
                                                          )
                  1
YUETING JIA,                                              ) Case No.: 19-12220(KBO)
                                                          )
                                   Debtor.                ) Re; Docket No. 17


 CERTIFICATE OF NO OBJECTION REGARDING DEBTOR’S APPLICATION FOR
  ENTRY OF AN ORDER AUTHORIZING THE RETENTION AND EMPLOYMENT
          OF EPIQ CORPORATE RESTRUCTURING,LLC AS ADMINISTRATIVE
         ADVISOR FOR THE DEBTOR NUNC PRO TUNC TO THE PETITION DATE

                 The undersigned hereby certifies that, as of the date hereof, he has received no

answer, objection, or other responsive pleading to the relief requested in the Debtor's Application

for Entry ofan Order Authorizing the Retention and Employment ofEpiq Corporate Restructuring,

LLC as Administrative Advisorfor the Debtor Nunc Pro Tunc to the Petition Date [Docket No.

17](the “Application”\ filed on October 17, 2019. The undersigned further certifies that he has

reviewed the Court’s docket in this case and no answer, objection, or other responsive pleading to

the relief requested in the Application appears thereon. Pursuant to the Notice of Debtor’s

Applicationfor Entry ofan Order Authorizing the Retention and Employment ofEpiq Corporate

Restructuring, LLC as Administrative Advisorfor the Debtor Nunc Pro Tunc to the Petition Date

[Docket No. 50](the “Notice”! responses to the Application were to be filed and served no later

than November 8, 2019, at 4:00 p.m., prevailing Eastern Time.




 The last four digits ofthe Debtor’s federal tax identification number is 8972. The Debtor’s mailing address is 91
  Marguerite Drive, Rancho Palos Verdes, CA 90275.

DOCS DE:226224.1 46353/001
                Case 19-12220-KBO       Doc 81      Filed 11/12/19      Page 2 of 2




                 It is hereby respectfully requested that the proposed order attached hereto as

Exhibit A be entered at the Court’s earliest convenience.




 Dated: November 12, 2019                       PACHULSKI STANG ZIEHL & JONES LLP


                                                /s/ James E. O ’Neill
                                                Richard M. Pachulski(CA Bar No. 90073)
                                                Jeffrey W. Dulberg(CA Bar No. 181200)
                                                Malhar S. Pagay(CA Bar No. 189289)
                                                James E. O’Neill(DE Bar No. 4042)
                                                919 N. Market Street, 17"^ Floor
                                                P.O. Box 8705
                                                Wilmington, DE 19899-8705 (Courier 19801)
                                                Tel: (302)652-4100
                                                Fax:   (302)652-4400
                                                Email: rpachulskii@pszjlaw.com
                                                      jdulberg@pszjlaw.com
                                                       mpagay@pszjlaw.com
                                                      joneill@pszjlaw.com

                                                Proposed Attorneys for Debtor and Debtor in
                                                Possession




                                            2
DOCS DE:226224.1 46353/001
